DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       MARY K. BRAZ, KEVIN CASEY, JEFFREY CASEY and
    TIMOTHY JOHN CASEY a/k/a TIMOTHY J. CASEY, Deceased,
                         Appellants,

                                    v.

    U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR J.P.
   MORGAN MORTGAGE TRUST 2007-S3, WELLS FARGO BANK
    NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER TO
  WACHOVIA BANK NATIONAL ASSOCIATION, JPMORGAN CHASE
  BANK NATIONAL ASSOCIATION ASSIGNEE OF CHEMICAL BANK,
         UNKNOWN TENANT #1 and UNKNOWN TENANT #2,
                         Appellees.

                              No. 4D17-2753

                          [November 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
502012CA017687.

  Samuel Aaron Korab and Kendrick Almaguer of The Ticktin Law Group,
PLLC, Deerfield Beach, for appellants.

   Nicholas S. Agnello and Courtney Oakes of Burr & Forman, LLP, Fort
Lauderdale, for Appellee U.S. Bank National Association, as Trustee for
J.P. Morgan Mortgage Trust 2007-S3.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.